Exhibit 10.1

AMENDMENT NO. 5

TO

THE AMENDED AND RESTATED 2001 LONG TERM INCENTIVE PLAN

OF

THE COOPER COMPANIES, INC.

WHEREAS, The Cooper Companies, Inc. (the “Company”) has adopted the Amended and
Restated 2001 Long Term Incentive Plan (the “Plan”); and

WHEREAS, Section 8 of the Plan permits the Board of Directors of the Company to
amend the Plan, subject to certain limitations; and

WHEREAS, the Board of the Company desires to amend the Plan to eliminate the
ability to buyout certain options;

NOW, THEREFORE, the Plan is hereby amended as follows:

FIRST: By adding the following to the end of Section 5(k) of the Plan:

“provided, however, that unless shareholder approval is obtained the Committee
shall not offer to buy out any Option the per share exercise price of which is
greater than the per share Fair Market Value of a share of Stock at the time of
such offer.”

SECOND: The provisions of the First Paragraph hereof shall be effective as of
March 7, 2006.

THIRD: Except to the extent herein above set forth, the Plan shall remain in
full force and effect.

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
Amendment to the Plan to be executed by a duly authorized officer of the Company
as of March 7, 2006.

 

THE COOPER COMPANIES, INC.

By:

 

/s/ Carol R. Kaufman

Title:

 

Senior Vice President of Legal Affairs,

Secretary and Chief Administrative

Officer